Bloodworth, J.
Plaintiff in error was convicted of receiving a stolen automobile in Fulton county, knowing that it was stolen. The venue of such a crime is in the county where the stolen article was received with knowledge that it was stolen. There is no evidence that the accused received the stolen automobile in Fulton county, but direct and uneontradieted evidence that he received it in Forsyth county. The facts in this ease are so similar to those in Gamblin v. State, 33 Ga. App. 51 (125 S. E. 517), that the ruling in that ease and in the cases cited therein are controlling in this case. See also Gravitt v. State, 33 Ga. App. 33 (125 S. E. 503).

Judgment reversed.


Broyles, O. J., and Luke, J., coneivr.